FOR PUBLICATION IN WEST'S HAWAI‘I REP()RTS AND PACIFIC REPORTER

 

IN THE lNTERMEDIATE COURT OF APPEALS §§
§§
oF THE sTATE oF HAwAIfc §§
ma
---oOo-~- §§
GERALDINE CVITANOVICH-DUBIE, now known as 31
GERALDINE CVITANOVICH, Plaintiff-Appellant, 77
V. §§ §§
NANCY DUBIE, Personal RepreSentative of the Estate
of George Patrick Dubie, Defendant-Appellee
NO. 28928
APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
(FC~D NO. 03-l-3588)
ORDER OF CORRECTlON
(By: Foley, J., for the courtW
IT IS HEREBY ORDERED that the Opinion of the court
line ll, by

filed on April l2, 20lO, is corrected on page l4,

changing the first word in that line from "obmitted" to

"omitted."
The Clerk of the Court is directed to incorporate the

foregoing changes in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

DATED; Honolu1u, Hawafi, April 14, 2010.

FOR THE COURT:

MW:/i//e rf

Associate Judge

 

Foley and Leonard, JJ.

1 Nakamura, C.J ,

GI"IB.:!